         Case 1:17-cv-00546-PGG Document 68
                                         67 Filed 12/01/20
                                                  11/30/20 Page 1 of 1




                                             November 30, 2020

VIA ECF
Hon. Paul G. Gardephe
United States District Court
Southern District of New York
40 Foley Square                                                               December 1, 2020
New York, NY 10007

       Re:     Daniel Schur v. Strategic Financial Solutions, LLC, et. al.
               Case No. 17-cv-00546 (PGG)

Dear Judge Gardephe:

       This office represents the Plaintiff, Daniel Schur, and the related opt-in Claimants in the
above-referenced matter.

        We write this letter jointly with counsel for Defendants to respectfully request a one-week
extension of time to file a motion for approval of the settlement agreement from November 30,
2020 to December 7, 2020. Since our prior request, the parties have finalized the agreement and
have obtained signatures from most of the opt-in Claimants. The additional time is necessary to
obtain signatures from two remaining opt-in Claimants.

      As such, the parties respectfully request this extension to provide time for the settlement
agreement to be executed by all interested parties.


                                             Respectfully submitted,

                                             STEPHAN ZOURAS, LLP

                                             /s/ Teresa M. Becvar
                                             Teresa M. Becvar




cc:     All counsel of record via ECF
